UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7803



LEILA P. BINDER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES
DEPARTMENT OF THE ARMY; BRENDA F. MOSLEY;
KATHERINE A. BABB; KATHY L. HARRINGTON;
MIGUELA T. GUTIERREZ; MICHAEL S. OSHIKI,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry C. Morgan, Jr.,
District Judge. (CA-02-21)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leila P. Binder, Appellant Pro Se. Kent Pendleton Porter, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leila P. Binder appeals the district court’s orders granting

the Defendants’ motion to dismiss her civil employment action;

denying her Fed. R. Civ. P. 59(e) motion; and denying her second

motion for reconsideration.   We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Binder v. United States, No. CA-02-21 (E.D.

Va. Sept. 27, 2002; Oct. 25, 2002; Nov. 21, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2